Citation Nr: 0301240	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  95-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder, secondary to the service-connected 
residuals of a shrapnel fragment wound with skull 
fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the a claim of entitlement to 
service connection for a seizure disorder, secondary to 
the 
service-connected residuals of a shrapnel fragment wound 
with skull fracture.


REMAND

In a February 1999 written statement, the veteran 
requested a hearing at the RO.  The Board sent a letter to 
the veteran in November 2002 to clarify whether he wanted 
a RO hearing or a hearing before a member of the Board.  
In December 2002, the veteran requested a hearing before a 
member of the Board at the RO.  According to VA 
regulation, a veteran or his or her representative may 
request a hearing before the Board at the RO at the time 
of the submission of his Substantive Appeal, or at any 
time thereafter.  38 C.F.R. § 20.703 (2002).  Accordingly, 
the case must be remanded to the RO for a Travel Board 
Hearing to be scheduled.  

The matter is thus remanded for the following:

The RO should schedule the veteran for 
a Travel Board Hearing in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



